Citation Nr: 0009131	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  95-34 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991) for additional disabilities of the right shoulder and 
cervical spine resulting from hospitalization in a Department 
of Veterans Affairs (VA) medical facility on October 21, 
1993.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1974 to 
October 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
benefits under 38 U.S.C.A. § 1151 for right shoulder 
disability.  In an August 1997 remand, the Board noted that 
the appellant was seeking benefits under 38 U.S.C.A. § 1151 
for a cervical spine disability as well.  The Board then 
remanded the claims for further development.  The requested 
development has been accomplished, and the case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Competent evidence attributing cervical spine disability, 
to include cervical disc disease, to hospitalization at a VA 
medical facility by way of incurrence or aggravation has not 
been presented.

2.  Competent evidence attributing right shoulder disability, 
to include right post rotator cuff tendonitis and chronic 
rhomboid strain, to hospitalization at a VA facility has not 
been presented.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991) for additional disabilities of the right shoulder and 
cervical spine resulting from hospitalization at a VA 
facility.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The appellant claims that he injured his neck and his right 
shoulder while being hospitalized at a VA facility on October 
21, 1993.

The record reflects that on June 3, 1988, the appellant 
struck a cow while driving.  He was taken to a hospital and 
x-rays were taken of his neck.  The private treatment record 
revealed that on June 6, 1988, the appellant reported 
continuing neck pain.  On June 9, 1988, the appellant 
reported pain in the right side of his neck and shoulder 
region.  Dr. Milton C. Foard stated that appellant reported 
that he thought he might have a dislocated shoulder, but Dr. 
Foard felt that it did not appear to be dislocated.  In July 
1988, the appellant continued to report neck and right 
shoulder pain.  In September 1988, Dr. Foard noted that the 
appellant reported that his neck and shoulder had improved 
since he had not been able to do much work.  In a November 
1988 treatment report, Dr. Foard stated that an MRI of the 
cervical spine revealed a small focal disc herniation at C6-
C7.  He stated that most of the appellant's pain in his neck 
and shoulder had subsided.  

In an October 1993 Report of Special Incident, it was noted 
that an assault had occurred on a staff member on October 21, 
1993.  The story is that a patient at the hospital attacked a 
nurse at the VA medical facility and that the nurse started 
screaming.  The appellant went over there to attempt to pull 
the patient off of the nurse and it was suspected that the 
appellant had injured himself, as he was holding his back and 
had limped back to his bed.  The report indicates that a VA 
examiner examined the appellant and stated that there had 
been no injury to the appellant.  In an October 1993 nursing 
entry, the VA nurse reported the incident and stated that the 
after the occurrence, the appellant had complained of back 
and knee pain.

VA outpatient treatment reports reveal that in February 1994, 
the appellant reported that he injured his right shoulder and 
that he had pain in that area.  The VA examiner stated that 
the right shoulder had limited range of motion, especially 
with external rotation.  There was no crepitance, 
acromioclavicular joint tenderness, or deformity.  The 
assessment was right shoulder injury.  In July 1994, the 
appellant reported right shoulder pain.  He denied 
dislocation, instability, neck pain, or significant weakness.  
Upon physical examination of the neck, the VA examiner stated 
that it was nontender and had limited lateral bending to 
25 degrees bilaterally.  Spurling's was negative.  The right 
shoulder had diffuse tenderness and negative anterior 
tenderness.  There was no impingement.  Range of motion was 
150 degrees of flexion, 135 degrees of abduction, and 
70 degrees of external rotation.  The right upper extremity 
was neurovascularly intact.  X-rays taken of the right 
shoulder at that time were negative.  The impression was 
right post rotator cuff tendonitis and myofascial pain.  The  
VA examiner noted that he did not suspect that the appellant 
had a rotator cuff tear.

In a separate July 1994 treatment report, the appellant 
reported pain in the right shoulder since October 1993 
following an injury he sustained during a struggle with a 
patient.  The VA examiner stated that the appellant had 
limited active range of motion in the right shoulder with 
abduction, flexion, and external rotation.  Abduction was 
110 degrees and flexion was 130 degrees, which the VA 
examiner noted were painful.  The appellant was tender at the 
greater tuberosity.  There was no wasting in the right upper 
extremity.  The assessment was decreased pain and increased 
active range of motion with function.

In October 1994, the appellant reported right shoulder pain 
since the October 1993 incident.  He stated that the pain was 
limiting his activities.  The VA examiner stated that the 
right shoulder showed no muscular atrophy, negative 
impingement sign, and full active range of motion (flexion, 
abduction, and internal rotation).  The VA examiner stated 
that the appellant stated that the pain was in the rhomboid 
distribution.  The VA examiner stated that symptoms were 
negative for soft tissue swelling or right joint displacement 
or osteophytes.  The impression was chronic rhomboid strain.  
X-rays taken of the cervical spine in December 1994 were 
normal.

In a December 1994 letter, Dr. Foard stated that the 
appellant had had several neck and back injuries during the 
past 14 years in several accidents and that a number of 
orthopedic and neurosurgical procedures had not been able to 
restore his health.  In private medical records from Dr. 
Foard, dated from January 1994 to August 1996, the appellant 
reported neck and shoulder problems, which he attributed to 
the October 1993 incident.  Dr. Foard entered a diagnosis of 
undiagnosed injury to the right shoulder.  In August 1996, 
Dr. Foard stated that the appellant had recurrent injury to 
neck and mid back, which "stem[med] from injuries which 
occurred on 10/21/93 when [the appellant] struggled with a VA 
patient attempting to rape a nurse."

The appellant underwent a VA examination in April 1995.  The 
appellant reported that he had been in an altercation in 
October 1993, where he injured his right shoulder and that he 
had had right shoulder pain since that time.  The VA examiner 
stated that the appellant had 5/5 muscle strength in all 
muscle groups in the upper extremities.  His reflexes were 
absent in the biceps and triceps.  The VA examiner entered a 
diagnosis of right shoulder pain of long-standing etiology 
consistent with musculoskeletal pain.  He stated that the 
appellant had no evidence of C5, C6, or C7 nerve root 
compression.

In a March 1996 VA outpatient treatment report, the appellant 
reported neck and shoulder pain on the right side.  The VA 
examiner noted that an MRI of the cervical spine taken in 
January 1996 revealed C6-C7 central disc extrusion with mild 
mass effect on thecal sac.  There was no significant bony 
spurring impinging on the thecal sac.  Examination of the 
neck revealed tenderness to palpation over that lateral 
aspect of the left neck extending over the trapezius and 
deltoid.  The VA examiner stated that there was subjective 
sensory decrease to light touch over the lateral aspects of 
the right deltoid, triceps, and forearm.  Additionally, there 
was sensory decrease to light touch over fingers 4 and 5.  
Deep tendon reflexes were 1+ bilaterally in upper 
extremities.  The assessment was chronic cervical pain and 
questionable cervicalgis versus C6-C7 radiculopathy.

In a VA Form 21-4138, dated January 1997, a friend of the 
appellant's stated that he was the person who picked the 
appellant up following his hospitalization in October 1993 
and that the nurses had informed him that the appellant had 
saved a nurse from being raped and that the appellant was a 
hero.  The friend stated also that he had known the appellant 
for a long time and that the injuries the appellant sustained 
in October 1993 were new injuries.

II.  38 U.S.C.A. § 1151 (West 1991)

The provisions of 38 U.S.C.A. § 1151 (West 1991) provide that 
where there is no willful misconduct by the veteran, as in 
this case, additional disability resulting from a VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) (1999) provides that it is 
necessary to show that additional disability is actually the 
result of a disease or injury or aggravation of an existing 
disease or injury and not merely coincidental therewith.  
Compensation is not warranted for the continuance or natural 
progress of a disease or injury.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151, as interpreted following the 
opinion of the Attorney General, preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service connected, if it does not 
fall into one of the above-listed exceptions.

Section 1151 was amended, effective October 1996.  The 
amendment reinstituted a requirement of fault for recovery 
under the provisions of 38 U.S.C.A. § 1151.  In a precedent 
opinion dated December 31, 1997, the Acting General Counsel 
of VA concluded that the term "all claims for benefits under 
38 U.S.C. § 1151, which governs benefits for persons disabled 
by treatment or vocational rehabilitation, filed before 
October 1, 1997, must be adjudicated under the provisions of 
section 1151 as they existed prior to that date."  VAOPGPREC 
40-97 (December 31, 1997).  The appellant's claim for 
compensation under 38 U.S.C.A. § 1151 was filed in July 1994 
and thus will be considered under the law and regulation that 
do not require fault on behalf of VA.  Additionally, in a 
General Counsel opinion, which was issued prior to the 
December 1997 opinion, the Office of General Counsel 
determined that compensation under 38 U.S.C.A. § 1151 for 
injuries suffered "as a result of . . . hospitalization" 
was not limited to injuries resulting from the provision of 
hospital care and treatment, but may encompass injuries 
resulting from the risks created by any circumstances or 
incidents of hospitalization.  VAOPGCPREC 7-97 (January 29, 
1997).

Prior to reaching a determination on the merits of the claim, 
the Board notes that 38 U.S.C.A. § 5107(a) requires that a 
well-grounded claim be submitted.  In making a claim, the 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Considering compensation under § 1151 differs from that of a 
claim for service connection in that the claimant is not 
alleging that the current disability was incurred or 
aggravated in service.  Rather, in these circumstances, the 
claimant is alleging that he incurred a disability from VA 
hospitalization or medical or surgical treatment at a VA 
facility which caused or aggravated an injury.  Regardless of 
the difference, the United States Court of Appeals for 
Veterans Claims (the Court) has held that a well-grounded 
claim for compensation under 38 U.S.C.A. § 1151 parallels 
those generally set forth for establishing other service 
connection claims.  Jones v. West, 12 Vet. App. 460, 463 
(1999).  The Court determined that a well-grounded claim for 
compensation under 38 U.S.C.A. § 1151 entails the following:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Id. at 463-64 (citations 
omitted).

III.  Application of law to the facts

After having reviewed the evidence of record, the Board finds 
that the appellant has not brought forth evidence of a well-
grounded claim for compensation under 38 U.S.C.A. § 1151 for 
additional disabilities of the right shoulder and cervical 
spine resulting from hospitalization at a VA facility.  See 
Jones, 12 Vet. App. 460.  Specifically, the appellant has not 
brought forth competent evidence that the current diagnoses 
of cervical disc disease, right post rotator cuff tendonitis, 
and chronic rhomboid strain, are a result of the altercation 
the appellant had at a VA facility on October 21, 1993.  Nor 
has he brought forth competent evidence that cervical spine 
disability was aggravated as a result of said altercation.  
See id.  

The appellant is competent to report that the altercation 
involved his right shoulder and neck, although it must be 
noted that the VA outpatient treatment report, which was 
written following the incident, indicated that he had 
complained of back and knee pain.  It is also noted that when 
he was examined just after the incident, the examiner stated 
that there was "No injury to patient."  Regardless, the 
Board will concede, for the limited purpose of determining 
whether the claim is well grounded, that the appellant 
injured his right shoulder and neck at the time of the 
October 1993 incident.  The Board will also concede, for the 
sake of argument, that injury to the right shoulder and neck 
resulted from the risks created by the circumstances or 
incidents of his hospitalization on October 21, 1993.

However, the appellant is not competent to show that any 
current cervical spine disability and any right shoulder 
disability subsequently resulted from this altercation.  See 
id.  Additionally, it must be noted that cervical disc 
disease was confirmed in 1988, prior to the incident in 
question.  The Board notes that no medical professional has 
established that the October 1993 incident aggravated any 
pre- existing cervical spine or right shoulder disability.

The Board is aware that Dr. Foard stated in August 1996 that 
the appellant had recurrent injury to the neck and mid back 
which had "stem[med] from injuries which occurred on 
10/21/93;" however, the Board finds that such statement 
cannot well ground the claim for compensation pursuant to 
38 U.S.C.A. § 1151 (West 1991) for additional disabilities of 
the right shoulder and cervical spine for two reasons.  Dr. 
Foard did not substantiate his opinion by reference to any 
medical findings or principles.  "Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' satisfying the 
Grottveit requirement" in a claim for service connection.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (Where claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required).  The 
Board is aware that LeShore addresses claims for service 
connection, however, as stated above, a claim for 
compensation under 38 U.S.C.A. § 1151 has requirements that 
parallel those generally set forth for establishing service 
connection claims, particularly the requirement of a medical 
nexus, see Jones, 12 Vet. App. at 463, and thus the Board 
finds that such analysis is applicable to a claim for 
benefits under 38 U.S.C.A. § 1151.  Dr. Foard's simply 
recording facts reported to him without substantiating his 
August 1996 statement cannot establish a well-grounded claim 
for compensation under 38 U.S.C.A. § 1151 for additional 
disabilities of the right shoulder and cervical spine.  
Moreover, the August opinion is somewhat contradicted by the 
December 1994 opinion wherein Dr. Foard stated that the 
appellant had had several neck injuries during the past 14 
years.

The appellant has alleged that his current right shoulder 
problems and cervical spine problems are a result of the 
injury he sustained in October 1993 at a VA facility; 
however, it has not been shown that he possesses the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 4 
Vet. App. 492, 494 (1992).  Thus, the appellant's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
cervical spine disability and right shoulder disability is 
not well grounded, as he has not brought forth competent 
evidence between the injury he sustained in October 1993 and 
current cervical spine or right shoulder disabilities. 

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in August 1995 and supplemental 
statements of the case in November 1996 and July 1999.  
Additionally, the Board remanded the appellant's case for 
additional development.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).

Finally, the Board is aware that the appellant's 
representative has requested that if the Board concludes that 
the appellant's claim is not well grounded, the Board must 
ensure that the RO has complied with the provisions of the 
M21-1 which require full development of all claims prior to 
the well-grounded determination.  However, in Morton v. West, 
12 Vet. App. 477, 485, the Court held that the cited manual 
provisions were in direct contravention of the command of 38 
U.S.C.A. § 5107 and thus the provisions of the M21-1 were 
void.


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991) for additional disabilities of the right shoulder and 
cervical spine resulting from hospitalization in a Department 
of Veterans Affairs (VA) medical facility on October 21, 
1993, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

